UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7322


JAMES L. ROUDABUSH, JR.,

                    Petitioner - Appellant,

             v.

WARDEN FCI EDGEFIELD,

                    Respondent - Appellee,

             and

J. AUSTIN, U.S.M.J.; B. HENDRICKS, U.S.D.J.,

                    Respondents.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:18-cv-01818-BHH)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lester Roudabush, Jr., appeals from the district court’s judgment dismissing

his 28 U.S.C. § 2241 (2012) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that the petition be dismissed and advised Roudabush that failure to file timely and

specific objections to this recommendation could waive appellate review of a district

court judgment based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v. Shriners Hosp.,

109 F.3d 198, 201 (4th Cir. 1997). Roudabush has waived appellate review of the district

court’s judgment by filing untimely objections to the magistrate judge’s recommendation

after receiving proper notice. Accordingly, we affirm the district court’s judgment.

       We deny Roudabush’s motion to stay mandate and petition for rehearing en banc

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2